UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7434


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BERNARD BOSTIC,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00060-TLW-1)


Submitted:   November 2, 2012               Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Bostic, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Bernard Bostic seeks to appeal the district court’s

order denying his “Motion to Rectify the Record.”                          We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

                When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely    filing     of   a   notice    of       appeal   in   a   civil   case     is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

                The district court’s order was entered on the docket

on April 3, 2012.          The notice of appeal was filed on August 19,

2012. *    Because Bostic failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts     and    legal    contentions    are       adequately      presented   in    the

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3